FOLEY, J.
Claimant seeks review of an Employment Appeals Board decision denying him unemployment benefits on the basis that he refused an offer of suitable work. ORS 657.176(2)(e). An administrator’s decision had allowed claimant benefits but, after hearing, the referee reversed. The Employment Appeals Board adopted the referee’s decision in its entirety.
The referee found that on July 28, 1975, claimant refused an offer of his former job by his employer at the previous rate of pay and hours of work. Claimant does not deny this fact but claims he was not well enough physically to do the work. He admits, however, that he was released to return to work on the above date by Dr. Baier, his treating physician, although he claims the release was to go to work at other employment. The referee found that the work offered was suitable as to wages, hours of work, and working conditions and that claimant had not shown a compelling reason for refusing the work.
The decision of the Board is supported by substantial evidence. ORS 183.482(8)(d). Pogorelc v. Employ. Div., 23 Or App 555, 543 P2d 322 (1975).
Affirmed.